 1

 2

 3

 4

 5

 6

 7                              THE DISTRICT COURT OF GUAM

 8    UNITED STATES OF AMERICA,                             CRIMINAL CASE NO. 95-00054
 9                          Plaintiff,                   ORDER GRANTING MOTION FOR
                                                          COMPASSIONATE RELEASE AND
10                   vs.                                  DENYING AS MOOT MOTION TO
                                                         MODIFY SENTENCE PURSUANT TO
11    HONOFRE CHARGUALAF,                                      18 U.S.C. § 3582(C)(2)
                    Defendant.
12

13          Before the Court are Defendant’s motions to reduce his sentence pursuant to 18 U.S.C.
14   § 3582(c)(1)-(2). ECF 260, 265. As stated on the record at the July 1, 2020 hearing, the Court
15   GRANTS Defendant’s motion pursuant to § 3582(c)(1), ECF 265, and reduces his prison term to
16   a sentence of time served. Defendant’s motion pursuant to § 3852(c)(2), ECF 260, is accordingly
17   DENIED AS MOOT.
18                                         I. BACKGROUND
19          On May 10, 1996, following conviction by jury verdict, Defendant was sentenced on the
20   following Counts: (1) Unlawful Transportation of a Machine Gun, 18 U.S.C. § 922(a)(4);
21   (2) Unlawful Possession of a Machine Gun, 18 U.S.C. § 922(o)(2); (3) Unlawful possession of a
22   firearm by a Fugitive from Justice, 18 U.S.C. § 922(g)(2); (4) Possession with Intent to
23   Distribute of Methamphetamine, 21 U.S.C. § 841(a)(1); (5) Unlawful Use or Carrying of a
24   Firearm During and In Relation to a Drug Trafficking Crime, 18 U.S.C. § 924(c); (6) Unlawful
25   possession of a firearm by a Fugitive from Justice, 18 U.S.C. § 922(g)(2); (7) Possession with
26   Intent to Distribute of Methamphetamine, 21 U.S.C. § 841(a)(1); and (8) Possession with Intent
27   to Distribute of Methamphetamine, 21 U.S.C. § 841(a)(1). Defendant was sentenced to a term of
28   120 months on Counts 1, 2, 3, 4, 6, and 7; a concurrent term of 168 months on Count 8; and the

                                                     1
                 Case 1:95-cr-00054 Document 292 Filed 07/02/20 Page 1 of 5
 1   mandatory minimum of 30 years on Count 5, ordered to run consecutively as mandated by

 2   statute.

 3              On August 6, 2019, the Court reduced Defendant’s sentence pursuant to 18 U.S.C.

 4   § 3582(c)(2), based on a post-sentencing amendment to the U.S. Sentencing Guidelines that

 5   lowered the guideline range applicable to Defendant’s case. Defendant’s sentence was reduced to

 6   78 months on all counts except for Count 5, which remained at the mandatory minimum of 30

 7   years, consecutive to all other counts. Defendant has now served approximately 25 years of his

 8   total reduced sentence of 36 years and 6 months.

 9              On August 15, 2019, Defendant filed a pro se motion seeking a further reduction in his

10   sentence pursuant to § 3582(c)(2), based on amendments 782 and 768 to the U.S. Sentencing

11   Guidelines. After the Office of the Public Defender was appointed to represent Defendant,

12   Defendant filed another motion on April 28, 2020—this time through counsel—seeking a

13   reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), more commonly known as the

14   “compassionate release” provision.

15                                         II. LEGAL STANDARD

16              Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

17                         [t]he court may not modify a term of imprisonment once it has been

18                     imposed except that … in any case … the court, … upon motion of the

19                     defendant…, may reduce the term of imprisonment (and may impose a term

20                     of probation or supervised release with or without conditions that does not

21                     exceed the unserved portion of the original term of imprisonment), after

22                     considering the factors set forth in section 3553(a) to the extent that they are

23                     applicable, if it finds that … extraordinary and compelling reasons warrant

24                     such a reduction … and that such a reduction is consistent with applicable

25                     policy statements issued by the Sentencing Commission.

26              The Sentencing Commission’s policy statement on reductions of imprisonment terms

27   permits such reductions if, after considering the factors set forth in 18 U.S.C. § 3553(a), the

28   Court finds that (1) “extraordinary and compelling reasons warrant the reduction”; and (2) “the

                                                          2
                    Case 1:95-cr-00054 Document 292 Filed 07/02/20 Page 2 of 5
 1   defendant is not a danger to the safety of any other person or to the community.” U.S.S.G.

 2   § 1B1.13. Assuming the second requirement is met, the commentary to this section notes that

 3   extraordinary and compelling reasons exist when the defendant is “suffering from a serious

 4   physical or medical condition … that substantially diminishes the ability of the defendant to

 5   provide self-care within the environment of a correctional facility and from which he or she is

 6   not expected to recover.” U.S.S.G. § 1B1.13 cmt. 1(A)(ii).

 7                                           III. DISCUSSION

 8             As the Court stated the reasons for granting Defendant’s motion on the record at the

 9   July 1, 2020 motion hearing, the Court simply highlights here the facts most relevant to its

10   ruling.

11             With respect to § 1B1.13(2), potential danger to another person or the community, the

12   Court finds that Defendant poses no credible threat to any other person or to the community. The

13   Court first notes that Defendant was convicted of non-violent crimes and has a criminal history

14   category of I, suggesting Defendant poses little threat to anyone. This is further corroborated by

15   the Bureau of Prison’s Custody Classification Form for Defendant, which (1) includes a “history

16   of violence” score of 1, corresponding to behavior that occurred more than 10 years ago and was

17   not likely to cause serious bodily harm or death; (2) includes classifications of “None” for both

18   the frequency of disciplinary reports and the severity and number of disciplinary reports;

19   (3) indicates “None” for special risk factors requiring extra precautions to protect the public; and

20   (4) designates Defendant for minimal security detention. Def.’s Ex. W. Finally, the Court notes

21   that the U.S. Probation Office, which supported Defendant’s motion for compassionate release,

22   recommended neither home detention nor location monitoring upon Defendant’s release.

23             With respect to § 1B1.13(1)(A), extraordinary and compelling reasons warranting a

24   reduction in Defendant’s sentence, the Court finds this standard met by a combination of two

25   factors presented in this case. The first is the extraordinary and compelling efforts at

26   rehabilitation Defendant has made while in prison. See Tr. at 4:7-10. It is truly rare to encounter

27   an incarcerated individual who inspires as much hope for the prospects of former prisoners than

28   Mr. Chargualaf. The extensive record of continuing education programs Defendant availed

                                                       3
                   Case 1:95-cr-00054 Document 292 Filed 07/02/20 Page 3 of 5
 1   himself of while incarcerated stands as a remarkable testament to Defendant’s determination not

 2   to let the mistakes of his past prevent him from facing his future with hope. And, even while

 3   devoting substantial time to self-improvement while in prison, Defendant still managed to

 4   maintain a more substantial involvement in his children’s lives than many fathers who are not

 5   incarcerated. See Tr. at 4:11-15.

 6             The Court also finds it significant that the U.S. Probation Office not only declined to

 7   oppose Mr. Chargualaf’s release, but actively supported it. In addition to the U.S. Probation

 8   Officer who spoke in support of Defendant’s motion at the hearing, the Court was contacted by

 9   the Chief United States Probation Officer for Guam and the Northern Mariana Islands,

10   expressing strong support for Defendant’s release and indicating her belief that Defendant’s

11   continued incarceration would deprive a community of Mr. Chargualaf’s potential contributions

12   while serving no one’s interests. It is extraordinarily rare for a defendant to receive support of

13   this magnitude from the U.S. Probation Office, and the Court therefore gives it considerable

14   weight.

15             The Court considers Defendant’s considerable rehabilitative efforts in combination with

16   the substantial health risks faced by Defendant if he continues to be incarcerated. Defendant

17   suffers from Hepatitis C, which compromises his liver function and puts him at increased risk of

18   life-threatening complications from the current COVID-19 pandemic. Def.’s Ex. U, U-1. The

19   Court considers this in combination with the fact that any efforts made by Defendant’s

20   correctional facility to protect him against contraction of the virus proved ineffective, as

21   Defendant tested positive for COVID-19 in May 2020.1 See Def.’s Ex. V. In light of Defendant’s

22   medical conditions, the conditions of the facility in which Defendant is housed, and the

23   underwhelming medical attention Defendant has received since testing positive for COVID-19,

24   the Court is compelled to agree with defense counsel’s observation that the time remaining on

25   Defendant’s imprisonment term is—as a practical matter—more akin to a death sentence.

26
27
     1
       The Court also finds it remarkable that Defendant has not received any additional follow-up
28
     tests after his initial positive result.
                                                        4
                   Case 1:95-cr-00054 Document 292 Filed 07/02/20 Page 4 of 5
 1                                         IV. CONCLUSION

 2          The Court is cognizant of the important interests served by the finality of criminal

 3   judgments, and therefore does not lightly disturb a sentence of imprisonment once it has become

 4   final. However, cases as compelling as the present one rarely come before the Court, and in this

 5   instance there is little for the Court to do but recognize the inescapable conclusion that

 6   extraordinary and compelling reasons warrant a reduction in Defendant’s sentence. For the

 7   reasons stated above and at the July 1, 2020 hearing, Defendant’s motion for compassionate

 8   release is GRANTED.

 9
            SO ORDERED.                                /s/ Frances M. Tydingco-Gatewood
10                                                         Chief Judge
11                                                     Dated: Jul 02, 2020

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       5
                 Case 1:95-cr-00054 Document 292 Filed 07/02/20 Page 5 of 5
